i |

Case 7:19-cr-01868 Document1 Filed on 09/09/19 in TXSD Page 1of1

 

 

AO 91 (Rev 8/01) Criminal Complaint United States District Court
FILED
United States District Court _. SEP - 9 2019
SOUTHERN DISTRICT OF TEXAS |

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL COMPLAINT

Nelson David Reyes
Case Number: M-19- ars -M

JAE YOB: 1979
El Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 8, 2019 in Starr County, in
the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to E] Salvador in pursuance of law, and
thereafter was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title 8 United States Code, Section{s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Nelson David Reyes was encountered by Border Patrol Agents near La Grulla, Texas on September 8, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on September 8, 2019, near Rio Grande City, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on August 15, 2019 through Houston, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General. and/or the Secretary of Homeland
Security. On June 23, 2000, the defendant was convicted of Sexual Assault Of A Child and sentenced to four (4) years confinement.

Continued on the attached sheet and made a part of this complaint:
Ayeroved Aug L. Garcin

 

 

 

Sworn to before me and subscribed in my presence, Signature of Complainart

September 9, 2019 SY-/ Yo éa~_ NicolagsBurgos _~ Border Patro! Agent
4

Peter E Ormsby , U.S. Magistrate Judge Za o

 

 

ve . 7 7
Name and Title of Judicial Officer Signature of Judicial Officer .
